Title: To George Washington from Samuel Knox, 10 October 1798
From: Knox, Samuel
To: Washington, George



Sir
Fredericktown [Md.] 10th of Octr 1798

Being About to publish, by subscription an Essay on the best Method of Introducing an Uniform System of Education adapted to the United States, I Beg leave to solicit the favour of your permission to prefix to it an Introductory address to you.
Though I own this Request is dictated by a share of vanity in presuming to be ambitious of so high a recommendatory sanction to my Essay; yet I truly declare that, what has chiefly prompted me thereto arises from a desire to express, on a Subject of that Nature, How much I Consider the Cause of Education indebted to your patronage through the whole of your publick Character.
The Essay I am about to publish, obtain’d the premium offer’d by the Philosophical Society of Philadelphia, on that subject, together with one written by a Mr Smith of that place. The Society passed a Resolution to publish them; but were disappointed by the Printer who had Undertaken that Business.
On being inform’d of this by their Secretary, And that the publication would be, on this Account, long retarded, by the advice of some friends I was induc’d to publish it, by subscription, in this State—from the view of it’s, probably, having some effect in turning the attention of our State-Legislature to that Subject. From this view I have Received the Manuscript from the Secretary of the Phil[adelph]ia Philosophical Society; And shall proceed to publish [as] soon as I Can ascertain whether I am to Have the Honour of dedicating or addressing it to you.
Two or three weeks since I was at Alexandria, designing to have personally waited on you; And if necessary to have given you some view of the Essay—Doctor Steuart near that place who has long

known me, promised doing me the favour of introducing me to you; But learning that the State of your Health, at that time, forbade any such trouble, I flatter’d myself that this mode of application might be equally as proper—especially, as I have had the pleasure of seeing it announc’d to the Publick that your Health is again perfectly restor’d.
I Have Spent more than twenty years of my Life in the Education of youth. A considerable part of that time I Resided at Bladensburgh in this State—and remember having once had the Honour of being Introduc’d to you by Coll Fitzgerald of Alexandria—at a publick Examination of the youth in that Academy. Since that time I Study’d four years at one of the most celebrated Universities in Britain—and recd a Master of Art’s Degree, from the view of being Useful to Myself; this Country in particular; and Society in general—in the line of my profession as a Teacher of Youth—and a Minister of the Gospel. On my return to this Country I was offer’d the Charge of the Alexandria-Academy by it’s Visitors or Trustees with a Salary of 200 pounds Currency per Annum. But having a family to Support, I did not Consider their terms sufficiently liberal; or promising me a sufficient Compensation for the preparatory expence I Had been at in qualifying Myself for the Business.
I take the Liberty of Mentioning these circumstances merely from the view of informing you that in presuming to Solicit the Sanction of your Name to my Publication; and in venturing to lay My thoughts before an enlighten’d Publick on so important a Subject, It has not been without long experience in, as well as mature attention to the most improved Methods of publick Education.
Joining in the general tribute of sincere Congratulation; and thanks to Divine Providence for the restoration of your Health, I am, Sir, your Most devoted Obedt Hble Servt

Saml Knox

